Citation Nr: 0529505	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with residuals of lumbosacral 
strain.

2.	Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity, associated with 
degenerative disc disease with residuals of lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision, in which 
the RO granted a higher rating of 20 percent for degenerative 
disc disease with residuals of lumbosacral strain, effective 
January 28, 2003; and also granted service connection and 
assigned an initial 10 percent rating for radiculopathy, left 
lower extremity, associated with service-connected 
degenerative disc disease with residuals of lumbosacral 
strain, effective January 28, 2003.  In September 2003, the 
veteran filed a notice of disagreement (NOD) with the rating 
assigned for degenerative disc disease with residuals of 
lumbosacral strain, and the initial rating assigned for 
radiculopathy of the left lower extremity.  A statement of 
the case (SOC) was issued in March 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) later that month.  

In June 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is associated with the 
claims file.    

Because the veteran's claim for a higher rating for 
radiculopathy of the left lower extremity involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized this claim in light 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of each claim on appeal is warranted.  

With regard to the veteran's service-connected degenerative 
disc disease with residuals of lumbosacral strain, the RO has 
evaluated this condition as 20 percent disabling under 
Diagnostic Code 5010-5292, for traumatic arthritis rated on 
the basis of limitation of motion of the lumbar spine. 

The veteran most recently underwent VA examination for 
evaluation of his lumbar spine disability in February 2003; 
at that time, the examiner noted that he had spasm and 
tenderness to the musculature of the left lower back on 
palpation.  On range of motion testing of the lumbar spine 
the veteran was capable of flexion to 75 degrees with 
moderate pain, extension to 10 degrees with moderate pain, 
right lateral flexion to 5 degrees, and right and left 
rotation each to 5 degrees with severe pain; left lateral 
flexion was not attempted due to pain.  The examiner noted 
that the veteran appeared to have pain on motion, as well as 
fatigue, weakness, and lack of endurance.  

The Board points out that, when evaluating joints on the 
basis of limited motion, VA must consider whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995);  38 C.F.R. §§ 4.40, 
4.45 (2004).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  In this case, the February 
2003 examiner observed that the veteran had pain on motion, 
fatigue, weakness, and lack of endurance, but did not then 
indicate whether he demonstrated any additional loss of range 
of motion as a result of these factors.  

The Board also points out that, effective September 26, 2003, 
VA revised the rating schedule for evaluation of that portion 
of the musculoskeletal system that addresses disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  When the legal authority governing entitlement to any 
benefit sought on appeal is revised during the pendency of 
the appeal, the general rule is that the revised version 
applies as of the effective date of the change.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).  

Since adjudication of the claim for a higher rating for the 
veteran's low back disability requires consideration of the 
former and revised applicable criteria, with due 
consideration given to the effective date of the changes, the 
Board finds that clinical findings responsive to the 
September 26, 2003 change in criteria for rating low back 
disability-to include as regards the presence of any 
ankylosis or abnormal spine contour-would be helpful in 
resolving the claim on appeal.  

Pertinent to the claim for a higher initial rating for 
radiculopathy to the left lower extremity, the RO has 
assigned a 10 percent rating for this disability, pursuant to   
38 C.F.R. § 4.124a, Diagnostic Code 8799-8720, for an 
unspecified neurological condition rated by analogy to 
neuralgia of the sciatic nerve.  Under the applicable VA 
regulation, neuralgia is to be rated on the same scale for 
paralysis of the nerve involved, generally with a maximum 
rating equal to moderate incomplete paralysis (with the 
exception of an maximum equal to complete paralysis, for tic 
douloureux or trifacial neuralgia).  38 C.F.R. § 4.124.  
Neuritis involving loss of reflexes, muscle disturbances and 
other related symptoms, is also rated based on paralysis of 
the nerve involved, but with a maximum equal to severe 
incomplete paralysis (or for sciatic nerve involvement not 
characterized by organic changes, a maximum equal to 
moderately severe incomplete paralysis).  38 C.F.R.  § 4.123.  
The current assigned 10 percent rating is for neuralgia 
equivalent to mild incomplete paralysis of the sciatic nerve; 
a higher rating of at least 20 percent may be available in 
the present case due to moderate neuralgia affecting the 
sciatic nerve (Diagnostic Code 8720), with a potential 
maximum rating of 60 percent for involvement of neuritis 
(Diagnostic Code 8620).  

The Board thus finds that medical information responsive to 
the above-noted rating criteria, to particularly include an 
opinion as to whether left lower extremity radiculopathy is 
best characterized as neuralgia or neuritis, as well as an 
assessment as to the severity of this condition, is 
warranted. 

Accordingly, the RO should arrange for the veteran to undergo 
orthopedic and neurological examination, by physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, may result in a denial of 
the claim for a higher initial rating for left lower 
extremity radiculopathy, and will result in a denial of the 
claim for a higher rating for degenerative disc disease.  See 
38 C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Atlanta VA 
Medical Center (VAMC), dated from January 2003 to January 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Atlanta VAMC, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2004) as regards requests for records from Federal 
facilities.  
 
The RO should also provide the veteran with another 
opportunity to present information and/or evidence pertinent 
to either or both of the claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response. See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for 
radiculopathy of the left lower extremity on its merits, the 
RO must document its consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, cited to above, is appropriate; the RO should also 
consider, if warranted based upon the results of the 
requested neurological examination, the applicability of 
Diagnostic Code 8620 for neuritis in evaluating this 
disability.  As regards the claim for a higher rating for 
degenerative disc disease, the supplemental statement of the 
case (SSOC) that explains the bases for the RO's 
determinations must include citation to the former and 
revised criteria for evaluating disabilities of the spine.  

Finally, the Board points out that, during the June 2005 
Board hearing, the veteran indicated that his service-
connected disabilities negatively impacted his capacity for 
employment, requiring him to significantly curtail the time 
period during which he was able to work.  Thus, in 
adjudicating each of the claims on appeal, the RO should 
specifically address whether the criteria for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), are 
met. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Atlanta 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's lumbar spine and/or left lower 
extremity, since January 2004.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims on 
appeal within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic and neurological examinations, 
by physicians, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.    

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should also render specific 
findings as to whether any portion of the 
veteran's thoracolumber spine is 
ankylosed, and, if so, whether such 
anklyosis is favorable or unfavorable; 
and whether there is any abnormal spine 
contour (such as scoliosis, reverse 
lordosis, or abnormal kyphosis).

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
left lower extremity radiculopathy.  

The examiner should then provide an 
opinion as to whether the veteran's 
neurological disability involving the 
left lower extremity is best 
characterized as neuralgia, or neuritis.  
If neuritis represents the most 
appropriate characterization of this 
disability, the physician should indicate 
whether the condition involves organic 
changes (i.e., involving loss of 
reflexes, muscle atrophy, sensory 
disturbances).

The examiner should also offer an 
assessment as to the overall severity of 
the veteran's neurological disability 
affecting the left lower extremity.   
  
5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims on appeal.  
If the veteran fails, without good cause, 
to report to any scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority:  to include, as 
regards the lumbar spine disability, the 
former and revised applicable rating 
criteria, and the extent of functional 
loss due to pain and other factors; as 
regards the left lower extremity, 
consideration of Diagnostic Code 8620 
(sciatic nerve neuritis), if appropriate, 
and whether staged rating, pursuant to 
Fenderson decision; and as regards each 
claim, whether the criteria for inovoking 
the procedures for assignment of a higher 
rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1), are met.  

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of 38 C.F.R. 3.321(b)(1) 
and all additional legal authority 
considered, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



